Title: To Thomas Jefferson from Albert Gallatin, 19 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Decer. 19th 1805
                  
                  On the 4th Septer. 1804, I transmitted to you certain affidavits respecting the recapture of the Eugenia.   That vessel is now in Halifax & the Secy. of State has written to the owner that I would send him copies of those documents. If you have got them here, I will thank you to return them. 
                  With respectful attachment Your obedt. Svt.
                  
                     Albert Gallatin 
                     
                  
               